UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6274



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CURTIS D. DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Jerome B. Friedman, District
Judge. (CR-99-55)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis D. Davis, Appellant Pro Se. Timothy Richard Murphy, Special
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Curtis D. Davis appeals the district court’s orders denying

relief on his motion for amendment and correction of the pleadings

and denying reconsideration.          We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.         See United States v. Davis, No. CR-99-55

(E.D. Va. Oct. 10, 2002; Jan. 21, 2003).             We decline to consider

Davis’s claim, asserted for the first time on appeal, that he was

improperly      sentenced     under   the    Sentencing    Guidelines.*        See

Holland v. Big River Minerals Corp., 181 F.3d 597, 605 (4th Cir.

1999) (issues not raised in district court will generally not be

considered on appeal).        We dispense with oral argument because the

facts    and   legal    contentions    are    adequately    presented     in   the

materials      before   the   court   and    argument     would   not   aid    the

decisional process.




                                                                        AFFIRMED




     *
         U.S. Sentencing Guidelines Manual (2002).


                                        2